Citation Nr: 0944037	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left foot 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
January 1992.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and a right knee, left shoulder and left foot 
disability.  

The Veteran testified before the undersigned at a September 
2008 hearing at the RO (Travel Board hearing). A transcript 
of that hearing has been associated with his claims folder.

In April 2009, the Board remanded these matters for further 
development.  In August 2009, the Appeals Management Center 
(AMC) granted service connection for left foot and shoulder 
disabilities.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not have right knee arthritis in service, 
right knee arthritis did not manifest within one year after 
service, the Veteran's right knee disability is not the 
result of an in-service disease or injury, and the right knee 
disability is not caused or aggravated by a service connected 
left foot disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability, to include as secondary to a left foot 
disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 
3.310 (2006 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in September 2003, the 
Veteran was notified of the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran was not provided any pre-adjudication notice 
regarding the evidence needed to substantiate his claims for 
service connection.  The Veteran, however, received notice of 
this information in a January 2006 statement of the case and 
a May 2006 supplemental statement of the case.  Such post-
decisional documents could not serve to provide legally 
compliant VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  They should, however, have served to put 
the Veteran on notice as to what was required.  He had years 
after the notices to submit additional evidence and argument.

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).  No such showing of prejudice has been made here.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claims in a May 2006 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained some of the Veteran's service 
treatment records and all of the identified post-service 
private medical records.  The Veteran has not received any 
post-service VA medical treatment.  

Several requests were made for the Veteran's service 
treatment records, however not all such records could be 
located.  Therefore, VA determined that any further efforts 
to obtain the Veteran's service treatment records would be 
futile.  38 C.F.R. 
§ 3.159(c)(2).

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The service 
department has not suggested alternate sources of records, 
but VA did ask the Veteran for copies of any records in his 
possession.  The Veteran did not have any service treatment 
records in his possession.

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations for a right knee 
disability.  As discussed below, the record does not contain 
evidence that the Veteran's right knee disability may be 
related to a disease or injury in service.  VA examinations 
are therefore not necessary.  See McLendon,  20 Vet. App. at 
79.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for tinnitus 
and a right knee disability are thus ready to be considered 
on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen, 
except that it will not concede aggravation unless a baseline 
for the claimed disability can be established prior to any 
aggravation.  38 C.F.R. § 3.310(b).  Because the Board finds 
that there is no competent evidence that the left foot 
disability caused or aggravated the right knee disability, it 
is not necessary to determine which version of the regulation 
is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For Veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Right Knee Disability

The Veteran's private medical records reveal that he has been 
diagnosed as having various right knee disabilities.  For 
example, a February 2008 medical information report from the 
California Department of Rehabilitation indicated a diagnosis 
of right knee arthritis.  There is no evidence of any right 
knee related symptoms or treatment in the Veteran's available 
service treatment records and the first clinical evidence of 
a right knee disability is a July 2003 medical examination 
note from Dr. A.M. Memar-Zia which reveals that the Veteran 
reported right knee pain.  In his initial claim for benefits, 
also received in July 2003, the Veteran reported the onset of 
all six of his claimed disabilities, including right knee 
arthritis, on July 10, 1990, the day he entered active 
service.  

The Veteran testified that he first noticed knee symptoms 
after developing left foot symptoms, but did not elaborate as 
to the date of onset.  The contemporaneous record shows that 
when he first reported right knee pain during treatment in 
July 2003, he reported no history of in-service symptoms.  
Significantly, he reported left foot and shoulder pain on the 
same occasion and did report a history of these symptoms 
dating back to service.

The Veteran's report in his 2003 application is inconsistent 
with the contemporaneous record and is not supported by his 
own testimony at the hearing.  Hence, his 2003 report is 
deemed not to be credible.  There is no other credible 
evidence linking the current right knee disability to 
service.  The preponderance of the evidence thus reflects 
that the Veteran did not have a right knee disability in 
service and such a disability did not manifest until more 
than a year after his January 1992 separation from service. 

If a chronic disease, such as arthritis, is shown in service 
and at any time thereafter, service connection will be 
conceded.  38 C.F.R. § 3.303(b).  There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  As discussed above, there is no evidence 
showing arthritis or any other right knee related disease in 
service.  Hence, service connection cannot be granted on that 
basis. 

In his July 2003 claim and during the September 2008 hearing, 
the Veteran alleged that his right knee disability was 
secondary to his left foot disability due to the fact that 
his left foot disability caused him to favor his right leg.  
In August 2009, the RO granted the Veteran's claim for 
service connection for residuals of status post bunionectomy 
of the left foot.  However, there is no competent evidence of 
a relationship between the Veteran's right knee disability 
and his service connected left foot disability.  As a lay 
person, the Veteran lacks the expertise to say that his right 
knee disability was caused by the left foot disability, as 
opposed to some other cause.  It would require medical 
expertise to evaluate the knee condition, consider all the 
potential causes, and determine that one was a more likely 
cause than another.

Although the Veteran has received treatment by medical 
professionals for the right knee disability, none has 
attributed the right knee disability to the foot condition; 
although the Veteran has sought such an opinion from his 
treatment providers.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a right knee disability must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right knee disability 
is denied.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

An October 2008 audiogram report from Eckstein Brothers, 
Incorporated reveals that the Veteran has been found to have 
bilateral hearing loss as defined by VA. Furthermore, he has 
reported on several occasions, including in a May 2006 
statement and during Dr. Waldman's June 2009 audiology 
examination that while in service he was exposed to loud 
noises associated with military weaponry.

Dr. Waldman's June 2009 audiology examination report reveals 
that the Veteran was diagnosed as having noise-induced 
hearing loss.  The report specifically noted that the high 
frequency notched loss in the right ear was consistent with 
noise exposure.  This examination, however, did not show 
hearing loss as defined by VA.  Given this evidence and the 
low threshold for finding a possible association between a 
current disability and service, the evidence indicates that 
the Veteran's bilateral hearing loss may be associated with 
his service. 

As there is evidence of current bilateral hearing loss, in-
service noise exposure, and medical evidence indicating the 
Veteran's hearing loss may be related to the in-service noise 
exposure, an examination is needed to determine whether the 
Veteran has hearing loss, as defined by VA and, if so, 
whether that hearing loss is related to in-service noise 
exposure.

There is no evidence of tinnitus in the Veteran's available 
service treatment records.  At his hearing, the Veteran 
testified that he first noticed tinnitus approximately two 
year after service.  There is no contemporaneous evidence of 
tinnitus until July 2003, when the Veteran submitted his 
initial claim for VA benefits.  In the application for 
benefits, the Veteran reported that all of his six claimed 
disabilities, including tinnitus, began on November 10, 1990, 
the day he entered service.  He elaborated that ringing in 
his ears began in basic training.  Dr. Waldman's June 2009 
audiology examination report contains the Veteran's report of 
tinnitus "ever since he left the service."  An examination 
is needed so that a medical professional can review the 
entire record and provide an opinion as to whether current 
hearing loss is related to service, including in-service 
noise exposure

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination to determine the 
etiology of any current hearing loss or 
tinnitus.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that current 
hearing loss or tinnitus is caused in 
whole or part by the Veteran's in-service 
noise exposure or otherwise had its onset 
in service.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


